JUDGE PETERS
delivered the opinion op the court.
Appellant’s motto was commendable, and if he had conformed his practice to his precept he would have shunned the criticism of the grand jury, and his young friend would doubtless have profited by his forbearance.
The law commands him not to sell liquor to minors unless by the 'written consent or request of the father of such minors, if living, or of their mother or guardian, if the father be dead.
It is as incumbent on the vendor of liquor to know that his customer labors under no disability as it is for him to know the law, and his ignorance of neither will excuse him.
*401As the evidence authorized the verdict, and no error was committed by the giving or refusing instructions, the judgment must he affirmed.